Citation Nr: 0424303	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  03-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a nasal fracture.  

2.  Entitlement to a rating in excess of 10 percent for 
migraine headaches with dizziness.  

3.  Entitlement to a temporary total rating for a period of 
VA hospitalization in October and November 2001 and for a 
period in November and December 2001. 

REPRESENTATION

Veteran is represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and M.E.

ATTORNEY FOR THE BOARD

T. Robinson, Counsel
INTRODUCTION

The veteran served on active duty from August 1972 to January 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In August 2003, the veteran testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is part of the record now before 
the Board. 

In accordance with 38 C.F.R. § 20.204(a) and (b), at the 
hearing in August 2003, the appellant withdrew from his 
appeal the issue of a temporary total rating for a period of 
convalescence following VA hospitalization.  At the hearing, 
the veteran filed a notice of disagreement with the December 
2002 rating decision, denying service connection for 
schizophrenia.  

For the reasons discussed below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  


REMAND

On the claims for increase, the Board determines that further 
evidentiary development is needed.  In this case, as the 
accompanying medical evidence is not adequate for rating 
purposes, a VA examination is required.  

On the claim for a temporary total rating for periods of VA 
hospitalization, the record shows that the veteran was 
hospitalized several different times in 2001, however, the 
current record does not contain a hospital summary for the 
period of hospitalization in November and December 2001 as 
claimed by the veteran. 

For these reasons, the Board determines that further 
procedural and evidentiary development is needed.  
Accordingly, this case is REMANDED for the following action:

1.  On the issues of an increase for 
headaches and of a temporary total rating 
for periods of VA hospitalization, ensure 
compliance with the VCAA in accordance 
38 U.S.C.A. §§ 5103, and 5103A.  In the 
VCAA notification letter:

a.  Notify the veteran that to 
substantiate his claim for an 
increase for migraine headaches, he 
should submit evidence of migraine 
headaches with characteristic 
prostrating attacks and the 
frequency of the attacks.  On the 
issue of a temporary total rating 
for periods of VA hospitalization, 
he should submit evidence that the 
hospitalization was for service-
connected headaches.  

b.  Also, notify the veteran that if 
he has evidence to substantiate his 
claims, not already of record, that 
is not in the custody of a Federal 
agency, such as records of private 
medical-care, State or local 
governments, or a private employer, 
he should submit the records himself 
or with his authorization, VA will 
make reasonable efforts to obtain 
the records on his behalf. 

c.  Notify the veteran that if he 
has evidence to substantiate his 
claims, not already of record that 
is in the custody of VA or other 
Federal agency VA will obtain any 
such records he identifies.  

d.  Notify the veteran to provide 
any evidence in his possession that 
pertains to the claims.

2.  Ask the Biloxi VA Medical Center to 
search hospital records for an admission 
of the veteran in late November 2001 with 
discharge in December 2001. 

3.  Schedule the veteran for a VA ear, 
nose, and throat examination to determine 
the current level of severity of the 
residuals of the nasal fracture.  The 
examiner is asked to comment on whether 
the nasal passages are 50 percent or more 
partially obstructed on both sides or 
fully obstructed on one side. 

4.  Schedule the veteran for a VA 
neurology examination to determine the 
current level of severity of the migraine 
headaches.   The claims folder must be 
made available for review by the 
examiner.  The examiner is asked to 
comment on whether the veteran has 
characteristic prostrating attacks and 
the frequency of the attacks.  

5.  After the above development has been 
completed adjudicate the claims.  If any 
benefit sought on appeal remains denied, 
prepare a supplemental statement of the 
case and return the case to the Board. 

6.  Furnish the veteran a statement of 
the case on the issue of service 
connection for schizophrenia and VCAA 
notice.  In order to perfect an appeal of 
this, notify the veteran that he must 
timely file a substantive appeal after 
the issuance of the statement of the 
case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



